Case 2:19-cv-12906-SJM-APP ECF No. 32, PageID.637 Filed 04/22/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ALFRED WALKER,
                                                Case No. 2:19-cv-12906
                    Plaintiff,
                                                HONORABLE STEPHEN J. MURPHY, III
v.

JOSEPH P. EARLY, LLC and
JOSEPH P. EARLY,

                    Defendants.
                                        /

                 OPINION AND ORDER DENYING
         DEFENDANTS' MOTION FOR SUMMARY JUDGMENT [27]

      Plaintiff Alfred Walker sued Joseph P. Early and his limited liability company

for violating the Fair Labor Standards Act ("FLSA"). ECF 1. After the discovery

deadline passed, Defendants moved for summary judgment. ECF 27. The parties fully

briefed the motion, ECF 28, 31, and after reviewing the briefs, the Court finds that a

hearing is unnecessary. See E.D. Mich. LR 7.1(f). For the following reasons, the Court

will deny summary judgment.

                                  BACKGROUND

      Plaintiff was a senior employee who worked for Defendant Early and his co-

Defendant construction company. ECF 28-2, PgID 415. Plaintiff claimed that

Defendants did not pay him for his overtime work. ECF 1, PgID 7. Plaintiff

specifically testified that he worked fifty-five hours a week on several construction

projects as an employee for Defendants. ECF 28-4, PgID 605. But Plaintiff claimed

that Defendants only paid him for forty hours of work each week. Id.

                                            1
Case 2:19-cv-12906-SJM-APP ECF No. 32, PageID.638 Filed 04/22/21 Page 2 of 7




      As part of his overtime work, Plaintiff began work at 6:00 A.M. each day by

going to Home Depot to pick up supplies for the jobsite. Id. at 602. The regular

workday started at 7:00 A.M. ECF 28-3, PgID 595. Plaintiff would also work through

his lunch hour on some days. ECF 28-4, PgID 605. And Plaintiff worked until 4:30

P.M., id., despite the workday ending at 4:00 P.M., ECF 28-3, PgID 595.

      Plaintiff claimed that he did not report his weekly hours to Defendant on a

punch card with a time clock, unlike other employees. ECF 28-4, PgID 600. Instead,

Defendant conceded that he exempted Plaintiff from using a punch card and trusted

Plaintiff to tell him the number of hours that he worked. ECF 28-2, PgID 415.

      As time went on, Plaintiff claimed that he complained about not being paid

overtime, and Defendant responded with a threat to cut his hours. ECF 28-4, PgID

606–07. Similarly, Plaintiff alleged that Defendants would reduce the weekly hours

that certain employees worked to twenty hours, even though the employees worked

about fifty-five hours each week. Id. at 604.

      To support Plaintiff's claim that he worked unpaid overtime, Plaintiff offered

an affidavit from an employee with whom he worked on a construction project. ECF

28-5. To rebut Plaintiff's claims that he worked overtime, Defendants offered

affidavits from employees that worked on the same construction project as Plaintiff.

ECF 27-9. Defendants also offered payroll records that listed all employees' hours for

projects. See generally ECF 27-1–27-8.




                                           2
Case 2:19-cv-12906-SJM-APP ECF No. 32, PageID.639 Filed 04/22/21 Page 3 of 7




                                LEGAL STANDARD

      The Court must grant a motion for summary judgment "if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law." Fed. R. Civ. P. 56(a). A moving party must identify

specific portions of the record that "it believes demonstrate the absence of a genuine

issue of material fact." Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the

moving party has met its burden, the non-moving party may not simply rest on the

pleadings but must present "specific facts showing that there is a genuine issue for

trial." Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

(emphasis omitted) (quoting Fed. R. Civ. P. 56(e)).

      A fact is material if proof of that fact would establish or refute an essential

element of the cause of action or defense. Kendall v. Hoover Co., 751 F.2d 171, 174

(6th Cir. 1984). A dispute over material facts is genuine "if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party." Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). When considering a motion for summary

judgment, the Court must view the facts and draw all reasonable inferences "in the

light most favorable to the non-moving party." 60 Ivy St. Corp. v. Alexander, 822 F.2d

1432, 1435 (6th Cir. 1987) (citations omitted). And although the Court may not make

credibility judgments or weigh the evidence, Moran v. Al Basit LLC, 788 F.3d 201,

204 (6th Cir. 2015), a mere "scintilla" of evidence cannot survive summary judgment;

"there must be evidence on which the jury could reasonably find for the plaintiff,"

Anderson, 477 U.S. at 252.



                                          3
Case 2:19-cv-12906-SJM-APP ECF No. 32, PageID.640 Filed 04/22/21 Page 4 of 7




                                   DISCUSSION

       "The FLSA requires employers to pay their non-exempt employees 'time-and-

a-half for work performed in excess of forty hours per week.'" Oldham v. United States

Postal Service, 465 F. App'x 440, 444 (6th Cir. 2012) (quoting Acs v. Detroit Edison

Co., 444 F.3d 763, 764–65 (6th Cir. 2006)). To recover unpaid wages under the FLSA,

a "plaintiff must prove by a preponderance of the evidence that he or she performed

work for which he or she was not properly compensated." White v. Baptist Mem.

Health Care Corp., 699 F.3d 869, 873 (6th Cir. 2012) (quotation omitted).

       In the summary judgment motion, Defendants claimed that Plaintiff has not

met his burden to prove an entitlement to overtime pay. ECF 27, PgID 98. Defendants

argued that Plaintiff's own testimony—without supporting documents—contradicts

Defendants' records and thus fails to meet Plaintiff's burden of proof. Id. at 101.

Defendants also argued that Plaintiff is not entitled to a lower burden of proof

because Defendant has kept adequate and certifiable payroll records. Id. at 98, 105–

06.1

       In response, Plaintiff offered his deposition testimony that he went unpaid for

working more than forty hours a week. ECF 28-4, PgID 605. Plaintiff also explained

that his overtime duties included traveling to Home Depot before the workday to pick

up supplies for Defendants and then staying after the typical workday ended. Id. at




1Defendants also conceded that Plaintiff was a non-exempt employee under the
FLSA. ECF 27, PgID 103–04.
                                          4
Case 2:19-cv-12906-SJM-APP ECF No. 32, PageID.641 Filed 04/22/21 Page 5 of 7




602, 605. Plaintiff also provided an affidavit from a coworker corroborating Plaintiff's

work schedule and overtime hours. ECF 28-5.

      With that in mind, Plaintiff has offered enough evidence to create a genuine

dispute of material fact about whether Defendants paid him for the overtime that he

worked. First, the relaxed burden shifting provision that the parties discuss "does not

help a plaintiff establish liability under FLSA, it merely relaxes the burden in

evidencing damages after liability is established." Morgan v. Zieger Health Care

Corp., No. 13-14809, 2015 WL 4040465, at *19 (cleaned up) (emphasis in original and

added). Indeed, the relaxed burden applies only when establishing "the employee's

inferential damage estimate.'" Monroe v. FTS USA, LLC, 763 F. Supp. 2d 979, 989

(W.D. Tenn. 2011) (emphasis added) (quoting Myers v. Copper Cellar Corp., 192 F.3d

546, 551 (6th Cir. 1999)). In short, the relaxed burden discussion is irrelevant to

whether Defendants are liable under the FLSA; it is only relevant for proving the

precise amount of Plaintiff's damages.

      Without the need to discuss the relaxed burden standard, the Court will deny

summary judgment because Plaintiff has shown that there is a genuine dispute of

material fact about whether Defendants paid Plaintiff for his overtime. For example,

Plaintiff claimed that he worked about fifty-five hours a week and Defendants only

paid him for forty hours. ECF 28-4, PgID 605. The overtime work consisted largely of

Plaintiff starting work every morning at Home Depot to pick up supplies for the day,

working through lunch, and working after the workday. Id. at 602, 605, 609. Plaintiff

testified that he did not punch out on a time clock like other employees. Id. at 600.



                                           5
Case 2:19-cv-12906-SJM-APP ECF No. 32, PageID.642 Filed 04/22/21 Page 6 of 7




Plaintiff also testified that Defendant would meet him before work at Home Depot or

talk to Plaintiff on the phone when he picked up materials. Id. at 602. And when

Plaintiff complained about not being paid overtime, Plaintiff testified that Defendant

threatened to cut his hours. Id. at 606–07. All of Plaintiff's testimony conflicts with

Defendants' records and testimony that Plaintiff worked only forty hours a week, and

if Plaintiff worked overtime, then Defendants paid him for it. See generally ECF 27-

1–27-10. And Plaintiff attempted to corroborate his claims with an affidavit from

another worker. ECF 28-5. As a result, Plaintiff has shown that there is a genuine

dispute about whether he worked unpaid overtime hours not reflected in Defendants'

payroll records.

      Moreover, Plaintiff's own testimony is enough to create a genuine dispute of

material fact. The Federal Rules of Civil Procedure and Sixth Circuit precedent allow

Plaintiff to prove his number of hours worked without the need of documentation,

such as "contemporaneous written time records." Bean v. Doug & Matthew Home

Remodeling, LLC, No. 14-cv-12536, 2015 WL 1728383, at *1 (E.D. Mich. Apr. 15,

2015) (citations omitted). Thus, "[d]espite the lack of corroborating evidence,

Plaintiff's testimony is sufficient to create a genuine dispute of material fact that

forecloses summary judgment." Moran, 788 F.3d at 206. Plus, Defendants even

acknowledge that Plaintiff has offered evidence "that contradict the regularly-kept

pay records" of Defendants. ECF 31, PgID 624. But Defendants claim that evidence

is self-serving. Id. Perhaps so. But even if the assertion were true, the Court "may

not resolve credibility disputes on summary judgment." Bean, 2015 WL 1728383, at



                                          6
Case 2:19-cv-12906-SJM-APP ECF No. 32, PageID.643 Filed 04/22/21 Page 7 of 7




*3 (citing Dawson v. Dorman, 528 F. App'x 450 (6th Cir. 2013)); see also Monroe, 763

F. Supp. 2d at 989 ("Thus, the mere fact that a plaintiff's damages estimate may be

self-serving hardly makes the plaintiff's evidence incompetent."). In sum, Plaintiff

has shown that there is a genuine dispute of material question of fact about whether

Defendants paid Plaintiff for his overtime work. The Court will therefore deny

Defendants' summary judgment motion.

                                     ORDER

      WHEREFORE, it is hereby ORDERED that Defendants' summary judgment

motion [27] is DENIED.

      SO ORDERED.

                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: April 22, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on April 22, 2021, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                         7
